       Case 1:18-cr-00006-DAD Document 26 Filed 01/19/21 Page 1 of 2


 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   PEGGY SASSO, #228906
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950

 6   Attorneys for Defendant
     WILLIAM RALPH WILSON
 7
 8                           IN THE UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                           Case No. 1:18-cr-00006-DAD
12                                Plaintiff,
                                                         STIPULATION TO CONTINUE STATUS
13                          v.                           CONFERENCE; ORDER
14   WILLIAM RALPH WILSON,                               Date: April 28, 2021
                                                         Time: 2:00 p.m.
15                                Defendant.             Court: Hon. Barbara A. McAuliffe
16
17          IT IS HEREBY STIPULATED by and between the parties hereto through their
18   respective counsel, that the status conference currently scheduled for January 20, 2021, at 2:00
19   p.m. be continued to April 28, 2021 at 2:00 p.m. to allow for further defense investigation and
20   discussion between the parties. Because this case involves a pending supervised release petition,
21   no exclusion of time is necessary.
22
23                                                Respectfully submitted,
24                                                McGREGOR W. SCOTT
                                                  United States Attorney
25
26   DATED: January 19, 2021               By:     /s/ Justin J. Gilio
                                                  JUSTIN J. GILIO
27                                                Assistant United States Attorney
                                                  Attorney for Plaintiff
28
       Case 1:18-cr-00006-DAD Document 26 Filed 01/19/21 Page 2 of 2


 1                                               HEATHER E. WILLIAMS
                                                 Federal Defender
 2
 3   DATED: January 19, 2021              By:    /s/ Peggy Sasso
                                                 PEGGY SASSO
 4                                               Assistant Federal Defender
                                                 Attorney for Defendant
 5                                               William Ralph Wilson

 6
 7
 8                                              ORDER

 9            IT IS SO ORDERED that the status conference currently scheduled for January 20,

10   2021, at 2:00 p.m. be continued to April 28, 2021 at 2:00 p.m.

11
     IT IS SO ORDERED.
12
13
     Dated:     January 19, 2021
                                                      UNITED STATES MAGISTRATE JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    -2-
